Citation Nr: 0702998	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  03-31 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for mechanical low back pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to June 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefit sought on 
appeal. 

The veteran requested a personal hearing, and the RO 
scheduled a local hearing in June 2004.  However, according 
to a letter from the veteran's representative dated on the 
day of the scheduled hearing, the veteran wished to cancel 
his local hearing.  Another hearing before a Veterans Law 
Judge was scheduled in November 2004, however, the veteran 
did not appear, and he has not provided a reason for his 
failure to appear.  Thus, the veteran's request for a hearing 
will be considered to have been withdrawn.  His claim will be 
adjudicated without further delay based upon all the evidence 
presently of record.


FINDINGS OF FACT

1.  The veteran's service-connected low back disability is 
manifested primarily by complaints of pain.  There is no 
objective evidence of an identifiable low back disability, 
and x-rays of the lumbar spine are normal.  There is no 
credible evidence of severe limitation of motion of the 
lumbar spine under the old criteria, and there is no credible 
evidence of forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine under the revised criteria. 

2.  The veteran has not submitted evidence tending to show 
that his service-connected mechanical low back pain requires 
frequent hospitalization, is unusual, or causes marked 
interference with employment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
mechanical low back pain are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R §§ 3.321, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292, 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in an October 2002 letter.  That letter 
informed the veteran to send any additional information or 
evidence pertinent to his claim, informed him of the evidence 
required to substantiate the claim, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  Therefore, the Board finds that he was 
provided with the notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains service medical 
records, and records from the VA Medical Center in Memphis.  
All obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
folder, and neither he nor his representative has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to his claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In light of the Board's denial of the veteran's increased 
rating claim, no additional disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran under the holding in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  For the above 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183; Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).


Increased Rating Claim 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2006).  Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2006).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2006), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

During the pendency of the veteran's appeal, the schedule for 
rating disabilities of the spine was revised, effective 
September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2006).

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

In a June 2004 supplemental statement of the case, the 
veteran was provided notice of the amended regulations, and 
was given a 60-day opportunity to submit additional evidence 
or argument.  38 C.F.R. § 20.903(c).  The veteran has not 
responded with additional evidence.  Therefore, there is no 
prejudice to the veteran by this Board decision.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

During service, the veteran received treatment for lumbar 
strain and muscle spasms.  In a November1995 rating decision, 
the RO granted service connection for back spasm, and 
assigned a 20 percent evaluation, pursuant to Diagnostic Code 
5295, effective June 1995.  In October 2002, the veteran 
filed an increased rating claim; the 20 percent evaluation 
has continued to the present.

Under Diagnostic Code 5295, a 20 percent evaluation is 
assigned when lumbosacral strain is manifested by muscle 
spasm on extreme forward bending and loss of lateral spine 
motion, unilateral, in the standing position.  A 40 percent 
evaluation is assigned for lumbosacral strain when it is 
manifested by severe symptomatology that includes listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of motion on forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

Diagnostic Code 5292 evaluates impairment resulting from 
limitation of motion of the lumbar spine.  A 20 percent 
evaluation requires evidence of moderate limitation of motion 
of the lumbar spine.  A 40 percent evaluation necessitates 
evidence of severe limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2006).

As noted, effective September 26, 2003, the schedule for 
rating disabilities of the spine was revised.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2006).  

The amended criteria are as follows: 

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease 

Unfavorable ankylosis of the entire 
spine.........................................100 

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine........................................................
.........40 

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
............30 

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..............................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height......................................................1
0

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.
Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.

On review, the Board finds that the veteran's low back 
symptomatology does not warrant an evaluation higher than 20 
percent under either the former or the current criteria.  The 
Board acknowledges that the veteran exhibited forward flexion 
to "about 30 degrees" on April 2003 VA examination, which 
would likely warrant a higher evaluation.  However, the Board 
finds that the limitation of motion exhibited on April 2003 
range of motion testing cannot be relied upon in view of the 
motion the veteran exhibited prior to examination.  

In this regard, the April 2003 examiner observed the veteran 
walking into the clinic and noted that he had a non-antalgic 
gait and appeared to have good balance and coordination.  The 
examiner stated that as soon as the veteran took off his 
lumbar corset, he showed a great difficulty in even rising 
from the chair and walking.  Further, in the hallway of the 
clinic, the veteran showed great difficulty and complained of 
pain while performing toe-walk, heel-walk, and performed a 
tandem heel-toe gait.  Significantly, the April 2003 examiner 
pointed out that such tests were not designed to put any sort 
of stress on the lower back and are merely used to test 
balance and strength in plantar flexion and dorsiflexion.  On 
range of motion testing, the examiner noted that the veteran 
showed subjective, exquisite pain.  Although the examiner 
felt that the veteran was having some discomfort in his low 
back, he believed that the veteran was definitely magnifying 
his symptoms on examination.  Final assessment was 
"subjective mechanical low back pain.  The examiner 
emphasized that the only finding on examination was 
subjective pain; no objective findings were rendered.  X-rays 
of the lumbar spine taken in conjunction with the examination 
were completely normal, and the examiner indicated that a 
recent magnetic resonance imaging (MRI) scan of the lumbar 
spine was also completely normal.  The examiner reiterated 
that he believed the veteran was magnifying his symptoms 
because of the reported extreme low back pain when the 
examiner was merely testing the strength of his extensor 
hallucis longus, and the veteran's inability to perform toe-
walking, heel-walking, and tandem heel-toe gait.  

Consequently, in light of the fact that the April 2003 
examiner deemed the veteran unreliable, and the veteran's 
subjective symptoms are not supported by the objective 
medical evidence, the Board finds the April 2003 range of 
motion findings to be of no probative value.  Also, the 
record does not contain medical evidence subsequent to the 
April 2003 examination that shows lumbar spine range of 
motion findings.  In sum, the Board finds that there is no 
credible evidence of severe limitation of motion of the 
lumbar spine under the former criteria.  

Review of the medical evidence of record also fails to show 
that the veteran's lumbar spine disability is manifested by 
severe symptomatology that includes listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of motion on forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  Thus, a 
higher evaluation is not warranted under Diagnostic Codes 
5292 and 5295.  

With regard to DeLuca considerations, the April 2003 examiner 
stated that it is conceivable that the veteran could have 
significant exacerbation of pain with further limitation of 
function and motion, but, again, the examiner questioned his 
reliability.  Without credible evidence of additional 
limitation, the Board concludes that the current 20 percent 
evaluation for the service-connected mechanical low back pain 
adequately portrays any functional impairment, pain, and 
weakness that the veteran experiences as a consequence of use 
of his lumbar spine.  See DeLuca, supra, see also 38 C.F.R. 
§§ 4.40, 4.45, 4.59.

Consideration of other diagnostic codes potentially 
applicable to lumbar spine disorders are not applicable in 
this case since there is no evidence of vertebral fracture 
(Diagnostic Code 5285) or ankylosis, meaning immobility, of 
the lumbar spine (Diagnostic Code 5289).  38 C.F.R. § 4.71a 
(2002).  

The Board also finds that a higher evaluation is not 
warranted under the current criteria.  Although forward 
flexion was to "about 30 degrees" on April 2003 
examination, for the same reasons as stated above, the Board 
finds that there is no credible evidence of forward flexion 
of the thoracolumbar spine to 30 degrees or less.  Also, 
there is no evidence of favorable ankylosis of the entire 
thoracolumbar spine, as x-rays of the lumbar spine are 
normal. 

The Board notes that the provisions of Diagnostic Code 5293, 
which pertain to intervertebral disc syndrome, were changed 
effective from September 23, 2002, and that code section was 
changed to Diagnostic Code 5243 as of September 26, 2003.  
However, because the veteran's low back disability is not 
manifested by neurological pathology, Diagnostic Codes 5243 
and 5293 are not applicable.

As the preponderance of the evidence is against the veteran's 
increased rating claim for mechanical low back pain, the 
benefit-of- the-doubt doctrine does not apply; therefore, 
such claim must be denied.  Gilbert v. Derwinski, 1 Vet. App 
49 (1990).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

Here, the evidence does not suggest that this case presents 
an exceptional or unusual disability picture such that the 
veteran is unable to secure and follow substantially gainful 
employment due to service-connected low back disability, or 
otherwise render a schedular rating impractical.  There is 
also no indication that his low back disability has produced 
marked interference with employment nor does the evidence 
show that the veteran is frequently hospitalized for his 
service-connected mechanical low back pain.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action.  VAOPGCPREC 6-96 (1996).


ORDER


The appeal is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


